DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al 20080024804 in view of Dehority US 5129639.
Regarding claim 1, Yamanaka et al teaches an information processing apparatus (computer 10 (paragraph 0024) comprising: 
one or more processors (CPU 15 (paragraph 0024); and 
at least one computer-readable medium storing executable instructions configured to be executed by the one or more processors (hard disk drive 16 stores a printer driver. The CPU 15 reads out the printer driver from the hard disk drive 16 (paragraph 0024)), wherein the at least one computer-readable medium and the one or more processors are configured to: 
cause a first printing setting UI including a plurality of printing setting values corresponding to a plurality of printing setting items to be displayed on a display unit (the user inputs a print setting direction from the console 11 in accordance with the control by the CPU 15, executes the print setting processing, and displays the print setting screen M1.  print setting screen M1 is configured to display a basic setting tab 40 and an advanced function tab 41 by switching between them (fig 4, 2400dpi and paragraph 0032); and 
cause a second printing setting UI to be displayed on the display unit, the second printing setting UI including an area for setting contrast (custom setting screen M2 shown in FIG. 8 is displayed on the display part 12 (S23). On the upper right of the custom setting screen M2, there are provided five scroll bars 54 to set parameters of brightness, contrast, a red component, a green component and a blue component (fig 8 and paragraph 0039), a sample image displayed with the set contrast (If the positions of the scroll bars 54 are changed while the custom setting screen M2 is displayed (S24: Yes), the image quality of chosen image data (original data of an image being currently displayed in the image display portion 55) is adjusted based on adjustment values corresponding to the changed positions. Then, an image subjected to the image quality adjustment is displayed as an image to preview adjustment effects in the image display portion 55 (S25) (paragraph 0041), a sample image displayed with the set contrast (If the positions of the scroll bars 54 are changed while the custom setting screen M2 is displayed (S24: Yes), the image quality of chosen image data (original data of an image being currently displayed in the image display portion 55) is adjusted based on adjustment values corresponding to the changed positions. Then, an image subjected to the image quality adjustment is displayed as an image to preview adjustment effects in the image display portion 55 (S25) (paragraph 0041), and an object for printing the sample image, wherein in causing a printing unit to print the sample image in response to a selection of the object (the trial print button 57 is clicked (S28: Yes), the image quality is adjusted for chosen image data based on adjustment values being currently set (S29), print data is generated based on image data subjected to the image quality adjustment, and the print data is outputted to the printer 20 (paragraph 0043), 
Yamanaka et al fails to teach part of the plurality of printing setting values set in the first printing setting UI are not used, and other remaining printing setting values are used.
Dehority teaches part of the plurality of printing setting values set in the first printing setting UI are not used, and other remaining printing setting values are used (system will automatically correct and determine a best match between job requirements and printer capability for stapling folding duplex..etc  settings set by a user if what the user set has a mismatch. (fig. 2A, 2B, abstract, column 12, lines 30-45) In others words, partial setting (those setting set by user that have mismatch) set by a user will not be used (and corrected to best match settings) and the remaining will be used (those setting set by user that don’t have mismatch).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Yamanaka et al to include: part of the plurality of printing setting values set in the first printing setting UI are not used, and other remaining printing setting values are used.  The reason for doing so would be to accurately perform the processing of print settings on a document based on limitations of the device and user selected settings and to ensure the print job can be successfully printed.
Regarding claim 2, Yamanaka et al teaches wherein the first printing setting UI is a UI for allowing a user to determine a printing setting value used in printing a document (the user inputs a print setting direction from the console 11 in accordance with the control by the CPU 15, executes the print setting processing, and displays the print setting screen M1.  (fig 4, e.g., 2400 dpi and paragraph 0032).
Regarding claim 3, Yamanaka et al teaches wherein in causing the document to be printed by the printing unit, all printing setting values of the plurality of printing setting values set by the first printing setting UI are used (the print settings of the user are stored on the printer driver (paragraph 0032). The saved data contains information of a set of adjustment values corresponding to multiple kinds of print modes selected based on a combination of settings of color/monochrome, resolution and a color mode that can be selected in the print setting processing. The saved data also contains custom setting selected for each of the print modes (paragraph 0034).  When the printer 20 receives the print data, it prints and outputs an image corresponding to the print data (i.e., an image corresponding to an image to preview adjustment effects) on a recording medium through the printing part 22 (paragraph 0043)).
Also see rejection of claim 1, in the situation that when all the printing settings set by the first print setting UI has no mismatch, they will all be printed.
Regarding claim 4, Yamanaka et al teaches wherein the printing unit is a printer (printer 20 (paragraph 0043)).
Regarding claim 7, Yamanaka et al teaches an information processing method, comprising: 
causing a first printing selling UI to be displayed on a display unit, the first printing selling UI being configured to allow a plurality of printing setting values corresponding to a plurality of printing setting items to be set (the user inputs a print setting direction from the console 11 in accordance with the control by the CPU 15, executes the print setting processing, and displays the print setting screen M1.  print setting screen M1 is configured to display a basic setting tab 40 and an advanced function tab 41 by switching between them (fig 4, 2400 dpi and paragraph 0032); and 
causing a second printing setting UI to be displayed on the display unit (custom setting screen M2 shown in FIG. 8 is displayed on the display part 12 (S23). (fig 8 and paragraph 0039); 
the second printing setting UI including an area for setting contrast (If the positions of the scroll bars 54 are changed while the custom setting screen M2 is displayed (S24: Yes), the image quality of chosen image data (original data of an image being currently displayed in the image display portion 55) is adjusted based on adjustment values corresponding to the changed positions. Then, an image subjected to the image quality adjustment is displayed as an image to preview adjustment effects in the image display portion 55 (S25) (paragraph 0041), a sample image displayed with the set contrast (If the positions of the scroll bars 54 are changed while the custom setting screen M2 is displayed (S24: Yes), the image quality of chosen image data (original data of an image being currently displayed in the image display portion 55) is adjusted based on adjustment values corresponding to the changed positions. Then, an image subjected to the image quality adjustment is displayed as an image to preview adjustment effects in the image display portion 55 (S25) (paragraph 0041), and an object for printing the sample image, wherein in causing a printing unit to print the sample image based on a selection of the object (the trial print button 57 is clicked (S28: Yes), the image quality is adjusted for chosen image data based on adjustment values being currently set (S29), print data is generated based on image data subjected to the image quality adjustment, and the print data is outputted to the printer 20 (paragraph 0043), 
Yamanaka et al fails to teach part of the plurality of printing setting values set in the first printing setting UI are not used, and other remaining printing setting values are used.
Dehority teaches part of the plurality of printing setting values set in the first printing setting UI are not used, and other remaining printing setting values are used (system will automatically correct and determine a best match between job requirements and printer capability for stapling folding duplex..etc  settings set by a user if what the user set has a mismatch. (fig. 2A, 2B, abstract, column 12, lines 30-45) In others words, partial setting (those setting set by user that have mismatch) set by a user will not be used (and corrected to best match settings) and the remaining will be used (those setting set by user that don’t have mismatch).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Yamanaka et al to include: part of the plurality of printing setting values set in the first printing setting UI are not used, and other remaining printing setting values are used.  The reason for doing so would be to accurately perform the processing of print settings on a document based on limitations of the device and user selected settings and to ensure the print job can be successfully printed.
Regarding claim 8, Yamanaka et al teaches wherein the first printing setting UI is a UI for allowing a user to determine a printing setting value used in printing a document (the user inputs a print setting direction from the console 11 in accordance with the control by the CPU 15, executes the print setting processing, and displays the print setting screen M1.  (fig 4, 2400 dpi and paragraph 0032).
Regarding claim 9, Yamanaka et al teaches wherein in causing the document to be printed by the printing unit, all printing setting values of the plurality of printing setting values set by the first printing selling UI are used (the print settings of the user are stored on the printer driver (paragraph 0032). The saved data contains information of a set of adjustment values corresponding to multiple kinds of print modes selected based on a combination of settings of color/monochrome, resolution and a color mode that can be selected in the print setting processing. The saved data also contains custom setting selected for each of the print modes (paragraph 0034).  When the printer 20 receives the print data, it prints and outputs an image corresponding to the print data (i.e., an image corresponding to an image to preview adjustment effects) on a recording medium through the printing part 22 (paragraph 0043))
Also see rejection of claim 7, in the situation that when all the printing settings set by the first print setting UI has no mismatch, they will all be printed.

Regarding claim 10, Yamanaka et al teaches wherein the printing unit is a printer (printer 20 (paragraph 0043)).

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al 20080024804 in view of Dehority US 5129639 further in view of Konishi US 20190138251.

Regarding claim 5, Yamanaka et al does not teach wherein in causing the sample image to be printed by the printing unit, information on at least one printing setting value of the remaining printing setting values is printed together.
Konishi teaches to print image and printing setting value is printed together (paragraph 46, setting value, fig. 2A).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modify Yamanaka’s method of print sample image with printing setting value of the remaining printing setting values to include: wherein in causing the sample image to be printed by the printing unit, information on at least one printing setting value of the remaining printing setting values is printed together.
The reason of doing so would have helping the user of saving time in inputting setting information each time the user want to print (also see paragraph 0005 Konishi).
Regarding claim 11:  Yamanaka et al does not teach wherein in causing the sample image to be printed by the printing unit, information on at least one printing setting value of the remaining printing setting values is printed together.
Konishi teaches to print image and printing setting value is printed together (paragraph 46, setting value, fig. 2A).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modify Yamanaka’s method of print sample image with printing setting value of the remaining printing setting values to include: wherein in causing the sample image to be printed by the printing unit, information on at least one printing setting value of the remaining printing setting values is printed together.
The reason of doing so would have helping the user of saving time in inputting setting information each time the user want to print (also see paragraph 0005 Konishi).

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al 20080024804 in view of Dehority US 5129639 further in view of Matoba US 2009/0086244.
	Regarding claim 6, Yamanaka et al in view of Dehority teaches all of the limitations of claim 1.
Yamanaka et al in view of Dehority fails to teach wherein the second printing setting UI accepts, from a user, an instruction to set another image as a sample image instead the current sample image.
Matoba teaches wherein the second printing setting UI accepts, from a user, an instruction to set another image as a sample image instead the current sample image (user operation screen (print setting UI) further includes, outside the display area for displaying a preview image, a "select" button for selecting an image, a "to previous image" button for returning the current preview image to the previous image, a "to next image" button for displaying a subsequent image, an "adjust color" button for changing the color tone of the image to edit the image, an "add text" button for adding text to the image, a "test print" button for issuing a test-print instruction, and an "OK" button for issuing a non-test-print instruction or a normal print instruction (paragraph 0052).  Note: This allows for another image to set as a test image and print settings to be applied.)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Yamanaka et al in view of Dehorty to include: wherein the second printing setting UI (or the first printing UI) accepts, from a user, an instruction to set another image as a sample image instead the current sample image.  The reason for doing so would be to allow a user to apply selected print settings to different images to increase versatility of the system of Yamanaka.
Regarding claim 12, Yamanaka et al in view of Dehority teaches all of the limitations of claim 7.
Yamanaka et al in view of Dehority fails to teach wherein the second printing selling UI accepts, from a user, an instruction to set another image as a sample image instead the current sample image.
Matoba teaches wherein the second printing setting UI accepts, from a user, an instruction to set another image as a sample image instead the current sample image (user operation screen (print setting UI) further includes, outside the display area for displaying a preview image, a "select" button for selecting an image, a "to previous image" button for returning the current preview image to the previous image, a "to next image" button for displaying a subsequent image, an "adjust color" button for changing the color tone of the image to edit the image, an "add text" button for adding text to the image, a "test print" button for issuing a test-print instruction, and an "OK" button for issuing a non-test-print instruction or a normal print instruction (paragraph 0052).  Note: This allows for another image to set as a test image and print settings to be applied.)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Yamanaka et al in view of Dehorty to include: wherein the second printing setting UI (or the first printing setting UI) accepts, from a user, an instruction to set another image as a sample image instead the current sample image.  The reason for doing so would be to allow a user to apply selected print settings to different images to increase versatility of the system of Yamanaka.


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
August 26, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675